Title: To James Madison from James Maury, 18 December 1807
From: Maury, James
To: Madison, James



Sir,
Liverpool 18th. December 1807.

From time to time I lately have had the honor of transmitting you the orders in Council relative to Neutrals.
In this you have a price Current with the remark that the apprehension of a rupture with the U: S: A: appears rather increasing and has occasioned some advances in several articles of American produce, tho’ none in Cotton.  I have the honor to be with perfect respect your Most  Servant

James Maury

